              Case 2:20-cv-01491-RSM Document 26 Filed 01/19/21 Page 1 of 2



                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   BROOKS SPORTS, INC., a Washington
     corporation,                                          CASE NO. 2:20-cv-1491 RSM
 9
                                  Plaintiff,
10                                                         ORDER GRANTING STIPULATED
     v.                                                    MOTION FOR EXTENSION OF TIME TO
11                                                         AMEND COMPLAINT AND FILE JOINT
     SPARC Group, LLC, a Delaware limited                  STATUS REPORT
12   liability company,
                                                           [CLERK’S ACTION REQUIRED]
13
                                  Defendants.
14

15          This matter having come before the Court on the parties’ Stipulated Motion for Extension

16   of Time to Amend Complaint and file Joint Status Report, the Court, having reviewed the

17   Stipulated Motion hereby extends the following deadlines:

18          Plaintiff’s deadline to amend its complaint:    February 8, 2021;

19          Defendant’s deadline to respond to amended complaint:       March 11, 2021

20          Joint Status Report deadline:      March 16, 2021

21          SO ORDERED.

22
            DATED this 19th day of January, 2021.
23

24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF TIME TO AMEND COMPLAINT AND
                                                                        SUMMIT LAW GROUP, PLLC
                                                                           315 FIFTH AVENUE SOUTH, SUITE 1000
     FILE JOINT STATUS REPORT - 1                                           SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-1491 RSM                                                   Telephone: (206) 676-7000
                                                                                    Fax: (206) 676-7001
                Case 2:20-cv-01491-RSM Document 26 Filed 01/19/21 Page 2 of 2




 1
     Presented by:
 2

 3   SUMMIT LAW GROUP, PLLC
 4
     By s/ Diana Siri Breaux
 5       Diana Siri Breaux, WSBA #46112
         315 Fifth Avenue S., Suite 1000
 6       Seattle, WA 98104
         dianab@summitlaw.com
 7
     Attorneys for Plaintiff
 8

 9

10   LANE POWELL PC
11
     By s/Tiffany Connors (with consent)
12      Tiffany Connors, WSBA No. 41740
        Joseph Adamson, WSBA No. 54752
13      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
14      Seattle, WA 98111
        connorst@lanepowell.com
15      adamsonj@lanepowell.com
16   Attorneys for Defendant
17

18

19   4843-7187-1191, v. 1

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF TIME TO AMEND COMPLAINT AND
                                                             SUMMIT LAW GROUP, PLLC
                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
     FILE JOINT STATUS REPORT - 2                              SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-1491 RSM                                      Telephone: (206) 676-7000
                                                                       Fax: (206) 676-7001
